


110 HRES 627 IH: Supporting the removal of Turkish

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 627
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Bilirakis (for
			 himself, Mr. Sires,
			 Mrs. Maloney of New York,
			 Mr. Andrews, and
			 Mr. Space) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the removal of Turkish
		  occupation troops from the Republic of Cyprus.
	
	
		Whereas Turkish occupation troops have been in Cyprus ever
			 since the illegal invasion of July 20, 1974, with the illegal use of United
			 States-supplied arms and equipment in violation of the Foreign Assistance Act
			 of 1961 and the Arms Export Control Act;
		Whereas the number of these troops has increased over the
			 last three decades so that there are now more than 43,000 Turkish troops in the
			 occupied part of Cyprus, making this area one of the most militarized in the
			 world;
		Whereas the status quo on Cyprus is unacceptable;
		Whereas the United States has shown consistent interest in
			 a negotiated settlement of the Cyprus problem and has encouraged every effort
			 in that direction;
		Whereas the Republic of Cyprus has proven itself to be a
			 reliable partner of the United States;
		Whereas the Republic of Cyprus played an exceptional role
			 in evacuating 14,000 Americans from Lebanon in the summer of 2006;
		Whereas the Government of the Republic of Cyprus has
			 implemented a package of measures to assist the Turkish Cypriots by ensuring
			 that they can enjoy the same rights and privileges enjoyed by all other
			 citizens of the Republic of Cyprus, such as free movement of goods, free
			 healthcare and education, commerce, and employment opportunities;
		Whereas since the partial lifting of the restrictions
			 along the cease-fire line in April 2003 there have been more than thirteen
			 million incident-free crossings;
		Whereas thousands of Turkish Cypriots cross every day to
			 work in the government-controlled area of the Republic of Cyprus;
		Whereas the accession of the Republic of Cyprus to the
			 European Union on May 1, 2004, has opened new avenues for the resolution of the
			 division of the island and provided a greater sense of security for both Greek
			 Cypriots and Turkish Cypriots;
		Whereas more than sixty thousand official documents of the
			 Republic of Cyprus have been issued to Turkish Cypriots, including more than
			 thirty thousand passports, as a result of which Turkish Cypriots can enjoy the
			 same benefits granted to all European Union citizens;
		Whereas the United States has long supported United
			 Nations efforts for the reunification of Cyprus within a bi-zonal, bi-communal
			 federation, as set out in the relevant United Nations Security Council
			 resolutions;
		Whereas on July 8, 2006, President of the Republic of
			 Cyprus Tassos Papadopoulos and Turkish Cypriot leader Mehmet Ali Talat agreed,
			 under the auspices of the United Nations, to establish working groups and
			 technical committees to prepare the ground for substantive negotiations leading
			 to a comprehensive settlement;
		Whereas the United States Government supports the July 8,
			 2006, agreement as the way forward to the resumption of substantive
			 negotiations; and
		Whereas goodwill and mutual confidence are necessary for a
			 peaceful and lasting resolution of the Cyprus problem: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)wishing to
			 accelerate the momentum for the reunification of the island, urges the
			 immediate withdrawal of the Turkish occupation troops from the Republic of
			 Cyprus;
			(2)calls upon the
			 Government of the United States to advocate for the immediate withdrawal of
			 Turkish forces from the occupied territory of the Republic of Cyprus; and
			(3)expresses its
			 support for the immediate implementation of the July 8, 2006, agreement as the
			 best way forward to prepare for new comprehensive negotiations leading to the
			 reunification of Cyprus.
			
